Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 1 of 24




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

JILL ROTHE, an individual,

       Plaintiff.

v.

CATERPILLAR, INC., A Delaware corporation,

       Defendant.
_____________________________________________________________________

               COMPLAINT AND REQUEST FOR JURY TRIAL
______________________________________________________________________

       Jill Rothe, through her counsel, Thomas Mitchiner, Mitchiner Law LLC, and Steven

L. Murray, Murray Law LLC, submits her Complaint and Request for Jury Trial, asserting

claims against the Defendant, Caterpillar, Inc.

       This action is an employment discrimination case. Ms. Rothe alleges Defendant

intentionally discriminatory discriminated against her in employment, based on sex and

disability, and retaliated against her for engaging in protected activity in violation of Title

VII of the Civil Rights act of 1964, 42 U.S.C. § 2000e et. seq. [Title VII] and the Americans

with Disability Act, as Amended by the ADA Amendments Act of 2008, 42 U.S.C. § 12101

et. seq. [ADA].

                                        I. PARTIES

       1.      Jill Rothe [Rothe] is a female and resident of Colorado.
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 2 of 24




       2.        Caterpillar, Inc. [Caterpillar] is a Delaware corporation operating in

Colorado.

       3.        Rothe resides in Colorado. Most of the claims giving rise to this action

occurred in Colorado, Illinois, or in Australia.

       4.        Rothe performed work for Defendant in Colorado, within the judicial district

of this Court.

       5.        Caterpillar conducts business within the judicial district of this Court.

       6.        Caterpillar employs over 15 persons.

                                  II.     JURISDICTION AND VENUE

       7.        Jurisdiction is proper under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e, 2000e-5 and 2000e-5(f)(1)(3), as amended, by the Civil Rights Act of 1991, 42

U.S.C. § 1981a (a) (1), (b) (1)-(4), (c), (d) (1) (2) and the Americans with Disabilities Act,

as amended, 42 U.S.C. § 12117 [all statutes are collectively referenced as “Title VII” and

“ADA”].

       8.        Rothe was an employee of Caterpillar as defined by Title VII and the ADA

and Caterpillar was an employer as defined by Title VII and the ADA.

       9.        This Court also has jurisdiction under 28 U.S.C. § 1331.

       10.       Venue is proper in this Court under 28 U.S.C. § 1391(b) (c), because many

of the events that give rise to this claim occurred in Colorado or Illinois.

                           III.         ADMINISTRATIVE PROCEDURES

       11.       Before filing this action, Rothe timely, properly, and lawfully exhausted all

required administrative procedures and remedies.



                                                  2
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 3 of 24




          12.   Rothe filed a timely charge of unlawful sex, and disability discrimination and

retaliation with the United States Equal Employment Opportunity Commission [EEOC].

[EEOC Charge No. 541-2020-01822].

          13.   On February 24, 2021, the EEOC mailed a Notice of Right to Sue letter to

Rothe.

          14.   This action is timely filed because it is filed within ninety days of February

24, 2021, the date Rothe received the Notice of Right to sue letter issued by the EEOC.

                               IV.    NATURE OF THE CASE

          15.   This action seeks legal and equitable relief for Defendant’s intentional and

discrimination and retaliation against Rothe, acts in violation of Title VII and ADA.

                               V. GENERAL ALLEGATIONS

          16.   Rothe began her tenure with Caterpillar on August 28, 2006 as a Corporate

Intern.

          17.   In 2007, Rothe was sexually assaulted by a coworker, Andy Diaz [Diaz], at

a Caterpillar work function.

          18.   Because of the assault, Rothe suffers from post-traumatic stress disorder

[PTSD].

          19.   From February 2014 until March 2018, Rothe worked for Caterpillar in

Singapore as a Marketing Support Representative III and Regional Insurance Manager.

          20.   In Rothe’s final review for 2017, Caterpillar rated her as exceeding

expectations. Her supervisor at the time told her she “bearly missed superior.”




                                               3
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 4 of 24




       21.    On January 1, 2018, Caterpillar promoted Rothe to a position of Program

Manager in Peoria, IL.

       22.    In March 2018, Rothe moved to Peoria, Illinois to cover Dealers across Latin

America.

       23.    Douglas Wright [Wright] was Rothe’s direct supervisor in the Program

Manager position was

       24.    Wright was based out of Perth, Australia.

       25.    Rothe speaks fluent Spanish.

       26.    The Program Manager position required a person that could speak Spanish.

       27.    Wright’s predecessor specifically hired Rothe for the position because of

her language skills.

       28.    Rothe’s focus area were dealers in Latin America.

       29.    In the Program Manager position, Rothe had to work many Program

Consultants. Program Consultants are a salary grade below hers.

       30.    In March 2018, on her first work trip for the new role, Rothe was in Mexico.

Three other members of her team were on that trip, including Jason Huser [Huser].

       31.    While on a break from the week-long meetings, Rothe saw Diaz in the back

of the room laughing with Huser. She had to excuse herself from most of that afternoon

due to her PTSD causing her to hyperventilate. She later found out from Huser that he

and Diaz were best friends back in Peoria.




                                             4
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 5 of 24




       32.    Rothe struggled to work with Huser professionally due to his lack of

understanding of Dealership Operations, but also personally because his best friend

sexually assaulted her in 2007.

       33.    Huser bullied and harassed Rothe, and he made sexist comments to her.

       34.    Rothe reported Huser’s actions to her supervisor and to Human Resources.

She asked, as the senior position on the team, to work with a different Consultant, but

Defendant required her to work with Huser.

       35.    Until the end of Rothe’s employment, Huser, with Caterpilllar’s knowledge,

continued to bully and harass her, and make sexist comments to her.

       36.    Caterpillar also required Rothe to take Huser to lunch and be friendly with

him.

       37.    After Rothe complained about discrimination to her supervisors in August

2018, Caterpillar took the Brazil territory out of her focus area.

       38.    Despite requests from the field team in Brazil, as well as peers in Panama,

that Rothe stay on as their Representative, Caterpillar gave the Brazil support role to a

male employee that does not speak Spanish nor Portuguese.

       39.    Rothe was the only person on the team asked to change territories so

expediently (in less than a week) and was then forced to help the new representative

succeed, providing contacts, travel support, translation assistance, and general Q&A for

months after the transition.

       40.    In Rothe’s final performance review for 2018, Caterpillar rated her as

meeting expectations.



                                              5
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 6 of 24




        41.   Even though Rothe met her goals for the year and performed better than

her peers, she received the lowest monetary raise (IC factor of .8%) possible without

requiring action for a Performance Improvement Plan.

        42.   The only feedback Rothe was ever given to improving her performance was

to “take others along on the journey” and have lunch with the Consultants, which meant

she was directly being asked to retrigger her PTSD.

        43.   Rothe became pregnant in August of 2018 after a miscarriage in July of

2018.

        44.   Because she was pregnant, Rothe was unable to travel to her focus

territories in Latin America.

        45.   Rothe’s doctors limited her travel because of her previous two pregnancies.

Rothe performed significantly above average despite being unable to travel.

        46.   In January 2019, Rothe’s husband received a job offer in Denver, CO.

        47.   Rothe asked Wright if she could transfer to a remote working position

because her husband had received a job offer in Denver, CO.

        48.   To assist Caterpillar in making its determination, Rothe provided it with a

five-page business case analysis showing that working remotely would not have a

negative impact on business and her location would have a positive impact because of

larger airport and shorter flight times.

        49.   Wright denied Rothe’s request to work remotely.




                                            6
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 7 of 24




      50.     Wright denied the request even though Rothe worked with several other

employees that were not based in Peoria. Most of Rothe’s coworkers in her position

worked around the world.

      51.     One of Rothe’s co-workers was based out of Texas, and another was based

out of Toronto, Canada, and another in Panama, Panama. These individuals were not in

Rothe’s protected classes under Title VII and the ADA.

      52.     One alleged reason for denying Rothe’s request to work remotely was

because Defendant, without her knowledge, placed on an informal performance

improvement plan.

      53.     Rothe had no knowledge of the alleged informal performance improvement

plan until she filed a claim with the EEOC, and therefore could not address any

deficiencies identified in the informal performance improvement plan.

      54.     Wright, her direct Supervisor, denied the request even though his

supervisor, Chet Egge [Egge], did not see any reasons why Rothe could not work

remotely.

      55.     In denying Rothe’s request to work remotely, Caterpillar repeatedly asked

Rothe about her plans for childcare.

      56.     Rothe started applying for positions in the Caterpillar organization, outside

of Global Aftermarket Solutions Division [GASD], in October 2018 to get away from the

harassment.




                                            7
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 8 of 24




       57.    Rothe applied to one position which was approved by both Wright and his

supervisor, Eric Jordan, for her to apply; however, after she applied, they would not write

a letter in support of her.

       58.    From February 2019 through August 2019, Rothe applied to 13 more

positions in the Caterpillar organization, both inside and outside of the GASD.

       59.    One of these positions was a position that Rothe had been successful in

previously. This would have been a demotion.

       60.    Rothe was approached before the position was posted and asked if she

would apply. She applied for this position at the request of her former supervisor in the

position who was the current supervisor of the position. The supervisor told he wanted to

hire her, but he could not offer her the job was because she must have pissed someone

off. This role was offered to her direct peer, Lisa Peiffer, who also worked for Doug Wright.

Lisa was not pregnant.

       61.    Caterpillar only selected Rothe to be interviewed for six positions.

       62.    Caterpillar did not offer Rothe the opportunity to serve in any of the positions

for which applied.

       63.    A reason why Rothe did not receive any of the positions she interviewed for

was because Caterpillar was relying on the recommendations of Wright.

       64.    Rothe was denied the last position in August 2019.

       65.    On March 7, 2019, in a meeting with Wright, Rothe requested that

Caterpillar provide her with a flexible work arrangement leading up to her estimated due

date of May 20, 2019.



                                              8
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 9 of 24




       66.     Rothe asked for eight weeks of a flexible work schedule.

       67.     Wright informed Rothe that Caterpillar expected her water to break at her

desk. Human Resources and Egge were present in the room and confirmed this

expectation.

       68.     Caterpillar also intimated that. Rothe would need to choose between having

her position and having her husband present for the birth of her child.

       69.     On March 13, 2019, Caterpillar offered Rothe temporary flexibility for six

weeks, during which time she could work from home as needed to balance the demands

associated with work and her family relocation.

       70.     Caterpillar did not grant Rothe her full request.

       71.     The flexible work schedule would end on Wednesday May 1, 2019, and on

that date, Caterpillar expected Rothe to be at work in Peoria, IL.

       72.     In April 2019, Rothe contacted Caterpillar’s Disability Case Coordinator

because her physician in Denver advised her that she could no longer travel.

       73.     Rothe went on paid Disability Leave on May 1, 2019, and then continued to

Paid Maternity Leave on May 21, 2019, to July 2, 2019.

       74.     From July 2, 2019, through the first week of September 2019, Rothe used

a combination of four weeks of paid Parental Leave, her paid vacation time and unpaid

parental leave in conjunction with Family Medical Leave Act leave.

       75.     During this time, Rothe continued to apply for new positions within

Caterpillar.




                                              9
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 10 of 24




       76.    During this time, Rothe also received calls and messages from the Brazil

team asking for clarification on work related matters.

       77.    Holly Stevens, Rothe’s coworker in Houston, had also become pregnant

during this time. Her coverage territory included Colorado. The two had worked out a plan

where Stevens could cover Rothe’s maternity leave from Houston, and Rothe could cover

Stevens’ maternity leave from Colorado. Defendant denied approval of this arrangement.

       78.    While Rothe was on maternatiy leave no person covered her territory.

       79.    Rothe returned to work in Peoria on September 5, 2019.

       80.    On September 10, 2019, Rothe submitted her two weeks’ notice of

resignation to Caterpillar.

       81.    Rothe’s last day would be September 24, 2019.

       82.    Caterpillar acted intentionally in discriminating and retaliating against Rothe

and violating Title VII and the ADA.

       83.    Caterpillar’s discriminatory and retaliatory actions have caused Rothe to

suffer economic losses, including loss of wages and salary, benefits, monetary losses,

retirement contributions, and other monetary losses.

       84.    Caterpillar’s discriminatory and retaliatory actions have caused Rothe to

suffer emotional pain, suffering, inconvenience, mental anguish, humiliation, loss of

enjoyment of life, future pecuniary losses, and other non-pecuniary losses.

       85.    In taking the discriminatory and retaliatory actions against Rothe, Caterpillar

acted willfully, with malice or reckless indifference to the rights of Rothe, entitling her to

an award of punitive damages.



                                             10
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 11 of 24




                                  VI. CLAIMS FOR RELIEF

                                         FIRST CLAIM

                  [Sex Discrimination – Title VII - Promote or Transfer]

       86.      Rothe incorporates and restates all allegations asserted as though

incorporated.

       87.      This claim is for discrimination on the basis of sex under Title VII.

       88.      Rothe, as a female, is in a protected class under Title VII.

       89.      Rothe satisfactorily performed all her duties.

       90.      Rothe applied to several positions within Caterpillar from February 2019

through August 2019.

       91.      Rothe applied for the transfers, in part because Caterpillar required her to

work with the best friend of the individual that assaulted her.

       92.      Rothe was qualified to serve in all the positions, including all the transfers,

for which she applied in the Caterpillar organization.

       93.      Caterpillar discriminated against Rothe by preventing her transfer to

positions she was qualified for based on her managers subjective evaluations of her.

       94.      After Rothe’s rejection, Caterpillar continued to seek applicants for the

positions with Rothe’s qualifications.

       95.      Caterpillar’s denial of the transfers was unwarranted and discriminatory.

       96.      By the conduct described above, Caterpillar intentionally deprived Rothe of

the same rights and working conditions, as the male employees of Caterpillar, in the




                                               11
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 12 of 24




performance, enjoyment, continuation, and all the benefits and privileges of her

employment relationship with Caterpillar, in violation of Title VII.

       97.      Caterpillar engaged in direct, continual, increasing, and intentional sex

discrimination in taking adverse unlawful employment practices against Rothe because

of her protected under Title VII.

                                      SECOND CLAIM

                       [Pregnancy Discrimination – PDA/Title VII].

       98.      Rothe incorporates and restates all allegations asserted as though

incorporated.

       99.      This claim is asserted pursuant to the Pregnancy Discrimination Act of 1978

[PDA], which amended Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.,

as amended. [Title VII].

       100.     Title VII forbids a covered employer from discriminating against or

discharging “any individual with respect to ... terms, conditions, or privileges of

employment, because of such individual's ... sex. 42 U.S.C. Section 2000e–2(a)(1).

       101.     Also, Title VII prohibits a covered employer from limiting, segregating, or

classifying any employee in any way which would deprive or tend to deprive any individual

of employment opportunities or otherwise adversely affect her status as an employee,

because of such individual's sex. 42 U.S.C. Section 2000e–2(a)(2).

       102.     The first clause of the PDA specifies that Title VII's term “because of sex”

includes “because of . . . pregnancy, childbirth, or related medical conditions.” 42 U.S.C.

Section 2000e(k).



                                             12
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 13 of 24




         103.   The second clause of the PDA provides that “women affected by pregnancy,

childbirth, or related medical conditions shall be treated the same for all employment-

related purposes ... as other persons not so affected but similar in their ability or inability

to work....” 42 U.S.C. Section 2000e(k).

         104.   At the time Defendant engaged in its discriminatory actions against Rothe,

including but not limited to her constructive discharge, Rothe was a member of the

PDA/Title VII protected class.

         105.   Rothe was a member of the PDA/Title VII protected class because Rothe:

(1) was/had been pregnant; (2) on many occasions, requested a reasonable

accommodation and was denied by the Defendant; and (3) was pregnant with her third

child.

         106.   Defendant was aware of all the reasons Rothe was a member of the

PDA/Title VII protected class.

         107.   The Defendant discriminated against Rothe, based on her membership in

the PDA/Title VII protected class: (1) with respect to her compensation, terms, conditions,

or privileges of employment, because of her sex and pregnancy, including childbirth

related medical conditions; and/or (2) by limiting, segregating, or classifying Rothe in a

way, which would deprive, or tend to deprive, Rothe of employment opportunities, or

otherwise adversely affect her status as an employee, because of her sex and pregnancy.

         108.   The Defendant discriminated against Rothe, based on her membership in

the PDA/Title VII protected class, by refusing reasonable accommodations and

constructively discharging her.



                                              13
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 14 of 24




       109.     Rothe was qualified for her position of employment, and she was

adequately performing the duties of her position.

       110.     Defendant’s treatment of Rothe constitutes intentional, unlawful sexual

discrimination, in violation of 42 U.S.C. Sections 2000e-2(a)(1)(2), and 42 U.S.C. Section

1981a (a)(1), (b)(1)(2)(3)(D), and (d)(1)(2).

                                        THIRD CLAIM

                [Disability Discrimination – ADA – Promote or Transfer]

       111.     Rothe incorporates and restates all allegations asserted as though

incorporated.

       112.     This claim is for discrimination on the basis of disability under the ADA.

       113.     Rothe, as a disabled individual, is in a protected class under ADA.

       114.     Rothe suffers from PTSD.

       115.     Rothe’s PTSD substantially impacts major life activities such as working.

       116.     At the time, Rothe was pregnant which is a recognized disability under the

ADA.

       117.     Rothe satisfactorily performed all her duties.

       118.     Rothe applied to several positions within Caterpillar from February 2019

through August 2019.

       119.     Rothe applied for the transfers, in part because Caterpillar required her to

work with the best friend of the individual that assaulted her, exasperating her PTSD.

       120.     Rothe was qualified to serve in all the positions, including all the transfers,

for which she applied in the Caterpillar organization.



                                                14
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 15 of 24




       121.     Caterpillar discriminated against Rothe by preventing her transfer to

positions she was qualified for based on her managers subjective evaluations of her.

       122.     After Rothe’s rejection Caterpillar continued to seek applicants for the

positions with Rothe’s qualifications.

       123.     Caterpillar’s denial of the transfers was unwarranted and discriminatory.

       124.     By the conduct described above, Caterpillar intentionally deprived Rothe of

the same rights and working conditions, as the male employees of Caterpillar, in the

performance, enjoyment, continuation, and all the benefits and privileges of her

employment relationship with Caterpillar, in violation of ADA.

       125.     Caterpillar engaged in direct, continual, increasing, and intentional disability

discrimination in taking adverse unlawful employment practices against Rothe because

of her protected under the ADA.

                                       FOURTH CLAIM

                                    [Retaliation – Title VII]

       126.     Rothe incorporates and restates all allegations asserted as though

incorporated.

       127.     The claim is for unlawful retaliation in violation of Title VII, 42 U.S.C. §

2000e-3.

       128.     Under Title VII, Caterpillar was specifically prohibited from unlawful

retaliation and discrimination against Rothe because she engaged in EEO activities

protected by Title VII. 42 U.S.C. Section 2000e-3(a).




                                               15
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 16 of 24




       129.    Caterpillar engaged in retaliation against Rothe, by taking materially

adverse actions against her, because of participation in protected activities under Title

VII.

       130.    Rothe participated in protected Title VII activities by complaining of

discrimination based on sex.

       131.    Rothe’s protected activities included but were not limited to

        a.     Informing Defendant that Huser was best friends with the person that

        assaulted her.

        b.     Asking to be transferred so that she did not have to work with the best friend

        of the person that sexual assaulted her.

        c.     Informing Human Resources that her managers were treating her differently

        than other employees in not allowing her to work remotely.

       132.    Caterpillar knew of Rothe’s protected Title VII activities.

       133.    Caterpillar, with knowledge of Rothe’s protected activities, engaged in a

purposeful campaign and pattern of materially adverse actions against her, which

increased in severity and resulted in her unwarranted constructive discharge from

employment.

       134.    Rothe was qualified for the position she held when constructively

discharged, and she performed her duties satisfactorily throughout her employment with

Caterpillar.

       135.    Caterpillar’s   constructive   discharge    of   Rothe’s      employment   was

unwarranted and retaliatory.



                                              16
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 17 of 24




       136.     Caterpillar’s refusal to allow Rothe to transfer to another position was

unwarranted and retaliatory.

       137.     A causal connection exists between Rothe’s protected activities and the

Caterpillar’s unlawful materially adverse employment actions against her.

       138.     There is a sufficient temporal proximity between Rothe’s protected activity

and her termination from employment.

       139.     Rothe’s protected activities covered the period of January 2019 –

September 2019.

       140.     Caterpillar engaged in unlawful, direct, intentional, adverse, retaliatory, and

discriminatory employment actions prohibited by Title VII against Rothe because of – but

for her protected Title VII activities as described.

       141.     This intentional unlawful retaliation was created and perpetuated, and/or

tolerated by Caterpillar’s officials, managers, and employees.

       142.     Caterpillar’s treatment of Rothe constitutes unlawful and intentional

retaliation and discrimination in violation of 42 U.S.C. § 2000e-3(a) and violating 42

U.S.C. § 1981a (a)(1), (5)(2)(3)(D), (d)(1)(2).

                                        FIFTH CLAIM

                             [Hostile Work Environment - Sex]

       143.     Rothe incorporates and restates all allegations asserted as though

incorporated.

       144.     Title VII prohibits sex discrimination and harassment in the form of a hostile

work environment, based on sex. 42 U.S.C. Sections 2000e-2(a)(1).



                                              17
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 18 of 24




      145.   Caterpillar, in consideration of all the facts, in a cumulative manner,

intentionally created, tolerated, and perpetuated a hostile and abusive work environment,

based upon sex, against Rothe.

      146.   Caterpillar’s conduct and comments directed at Rothe subjected her to

materially adverse conduct which was unwelcome and offensive.

      147.   Caterpillar’s conduct and comments directed at Rothe subjected her to

materially adverse conduct which: (1) was sufficiently severe and/or pervasive as to

adversely alter the terms, conditions, and privileges of Rothe’s employment; (2) created

an abusive working environment for Rothe, involving discriminatory intimidation, ridicule,

and insult, causing her emotional harm; and (3) was sexual in nature, and/or specifically

and solely directed at Rothe, because of her Title VII protected class.

      148.   Caterpillar condoned the sexual harassment and hostile environment of

Rothe by refusing to transfer Rothe, away from working with the best friend of the

individual that sexual assaulted Rothe.

      149.   Caterpillar is liable for subjecting Rothe to the sexually hostile work

environment claim because Human Resources knew of the harassment and her request

to transfer and the reasons for her request, but Caterpillar required Rothe to work with

the individual and take him to lunch, and the harassment resulted in Rothe’s adverse

tangible employment action, her inability to transfer to a new position and her ultimate

constructive discharge.

      150.    In addition to, or in the alternative to the contentions in the above

paragraph, Caterpillar is liable for subjecting Rothe to the sexually hostile work



                                            18
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 19 of 24




environment because Rothe was subjected to sexual harassment by co-workers and

Caterpillar’s supervisors and managers knew or should have known of all the materially

adverse conduct in issue.

        151.   Caterpillar failed to: (1) stop the materially adverse conduct in issue;

and (2) implement reasonably prompt and appropriate corrective action.

        152.   In the alternative, meaning even if Rothe did not suffer a tangible

employment action, Caterpillar is liable for the hostile work environment.

        153.   At all times, Caterpillar knew of the sexual harassment directed at Rothe.

        154.   Caterpillar did not exercise reasonable care to prevent and promptly correct

the sexual harassing behavior.

        155.   Rothe acted reasonably in taking advantage of the preventative and/or

corrective opportunities provided to her by Caterpillar and acted reasonably to avoid

harm.

        156.   Each successive episode of Caterpillar’s cumulative conduct against Rothe,

constituting the hostile work environment, had its predecessors, and the impact of the

separate incidents accumulated such that the unlawful work environment created,

exceeded the sum of any individual episode.

        157.   Caterpillar’s treatment of Rothe constitutes: (1) an intentional, unlawful,

hostile work environment, based on sex, in violation of 42 U.S.C. Sections 2000e-2(a) (1)

(2); and (2) intentional, unlawful discriminatory practices in violation of 42 U.S.C. Section

1981a (a) (1), (b) (2) (3), (d) (1) (2).




                                             19
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 20 of 24




                                      SIXTH CLAIM

                          [Hostile Work Environment – ADA]

       158.   Rothe incorporates and restates all allegations asserted as though

incorporated herein.

       159.   The ADA prohibits sex discrimination and harassment in the form of a

hostile work environment, based on disability.

       160.   Caterpillar, in consideration of all the facts, in a cumulative manner,

intentionally created, tolerated, and perpetuated a hostile and abusive work environment,

based upon disability, against Rothe.

       161.   Caterpillar’s conduct and comments directed at Rothe subjected her to

materially adverse conduct which was unwelcome and offensive.

       162.   Caterpillar’s conduct and comments directed at Rothe subjected her to

materially adverse conduct which: (1) was sufficiently severe and/or pervasive as to

adversely alter the terms, conditions, and privileges of Rothe’s employment; (2) created

an abusive working environment for Rothe, involving discriminatory intimidation, ridicule,

and insult, causing her emotional harm; and (3) was about her disability, and/or

specifically and solely directed at Rothe, because of her ADA protected class.

       163.   Caterpillar condoned the disability harassment and hostile environment of

Rothe by refusing to transfer Rothe from working with the best friend of the individual that

sexual assaulted Rothe.

       164.   In addition, Caterpillar’s treatment of Rothe when she was pregnant

constituted a hostile work environment.



                                            20
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 21 of 24




        165.   Caterpillar is liable for subjecting Rothe to the hostile work environment

based on her disability because Human Resources knew of the harassment and her

request to transfer and the reasons for her request, but Caterpillar required Rothe to work

with the individual and take him to lunch, and the harassment resulted in Rothe’s adverse

tangible employment action, her inability to transfer to a new position and her ultimate

constructive discharge.

        166.   In addition to, or in the alternative to the contentions in the above

paragraph, Caterpillar is liable for subjecting Rothe to the hostile work environment

because based on disability, Rothe was subjected to disability harassment by co-workers

and Caterpillar’s supervisors and managers knew or should have known of all the

materially adverse conduct in issue.

        167.    Caterpillar failed to: (1) stop the materially adverse conduct in issue;

and (2) implement reasonably prompt and appropriate corrective action.

        168.   In the alternative, meaning even if Rothe did not suffer a tangible

employment action, Caterpillar is liable for the hostile work environment.

        169.   At all times, Caterpillar knew of the disability harassment directed at Rothe.

        170.   Caterpillar did not exercise reasonable care to prevent and promptly correct

the disability harassing behavior.

        171.   Rothe acted reasonably in taking advantage of the preventative and/or

corrective opportunities provided to her by Caterpillar and acted reasonably to avoid

harm.




                                             21
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 22 of 24




       172.     Each successive episode of Caterpillar’s cumulative conduct against

Rothe, constituting the hostile work environment, had its predecessors, and the impact of

the separate incidents accumulated such that the unlawful work environment created,

exceeded the sum of any individual episode.

       173.   Caterpillar’s treatment of Rothe constitutes: (1) an intentional, unlawful,

hostile work environment, based on disability; and (2) intentional, unlawful discriminatory

practices in violation of 42 U.S.C. Section 1981a (a) (1), (b) (2) (3), (d) (1) (2).

                                 VII. REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, Jill Rothe, respectfully requests this Court to enter

judgment in Jill Rothe’s favor and against Caterpillar on all claims and to award these

remedies:

       (a)    To enter a judgment for Rothe and against Caterpillar, finding Caterpillar’s

       actions constitute unlawful intentional discrimination on the bases of sex in

       violation of Title VII.

       (b)    To enter a judgment for Rothe and against Caterpillar, finding Caterpillar’s

       actions constitute unlawful intentional discrimination on the bases of disability in

       violation of the ADA.

       (c)    To enter a judgment for Rothe and against Caterpillar, finding Caterpillar’s

       actions constitute unlawful, intentional retaliation in violation of Title VII.

       (d)    To enter a judgment for Rothe and against Caterpillar, finding Caterpillar’s

       actions constitute a hostile work environment in violation of the Title VII and the

       ADA.



                                               22
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 23 of 24




      (e)    To enter a judgment for Rothe and against Caterpillar, finding Caterpillar’s

      actions constitute a willful violation of the ADA and Title VII.

      (f)    To award Rothe the remedies of damages for back pay, restored benefits,

      accommodations, actual monetary damages, loss of wages, salary, retirement

      contributions, all loss of income, and all loss of monetary damages to which she is

      entitled.

      (g)    To award Rothe compensatory damages for emotional pain, suffering,

      inconvenience, mental anguish, loss of enjoyment of life, future pecuniary losses,

      and other non-pecuniary losses, and all loss of compensatory damages to which

      she is entitled.

      (h)    To award Rothe punitive damages.

      (i)    To award Rothe attorney fees and costs.

      (j)    To award Rothe pre-judgment and post-judgment interest at the appropriate

      rate provided by law.

      (k)    To direct Caterpillar to take such affirmative relief steps as are necessary

      to ensure that the effects of Caterpillar’s unlawful employment practices are

      eliminated and do not continue to affect Rothe’s employment opportunities.

      (l)    Order Defendant to reinstate Rothe to employment or in lieu of

      reinstatement, award Rothe front pay.

      (m)    To award Rothe all other legal and equitable relief, to which Rothe is entitled

      under any law, this Court deems just, equitable, and proper.




                                            23
Case 1:21-cv-01395-STV Document 1 Filed 05/24/21 USDC Colorado Page 24 of 24




                                     JURY TRIAL REQUEST

       Under Fed.R.Civ.P. 38 (a)(b)(c), Title VII, 42 U.S.C. § 1981a(c)(1), and all laws

providing for a right to trial by jury, Rothe seeks a jury trial of all claims and issues.

Dated: May 24, 2021.


Respectfully submitted,


Mitchiner Law, LLC

/s/Thomas H. Mitchiner
Mitchiner Law, LLC
1888 N. Sherman St. Suite 200
Denver, CO 80203
Telephone: 720.538.0371
Email: tmitchiner@mitchinerlawllc.com


Murray Law, LLC

/s/ Steven L. Murray
Murray Law, LLC
1888 Sherman Street, Suite 200
Denver, CO 80203
Telephone: (303) 396-9952
E-mail: steven@smurraylaw.com

Attorneys for Plaintiff Jill Rothe

Plaintiff’s Address:

6180 South Paris Street, Greenwood Village, CO 80111




                                              24
